Citation Nr: 1222494	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the Veteran's family income is excessive for nonservice-connected disability pension benefits.

(The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a seizure disorder and entitlement to an increased rating for posttraumatic stress disorder are discussed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).


FINDING OF FACT

The evidence shows that since December 1, 2006, the Veteran's countable annual income has exceeded VA's maximum annual pension rate for permanent and total disability for a Veteran with one dependent.


CONCLUSION OF LAW

The Veteran's countable annual income since December 1, 2006, is in excess of the prescribed limit for entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2011).  Basic entitlement to pension exists if, among other criteria, the Veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4) (2011).  The Veteran's appeal arises from the determination that his income exceeds the maximum annual disability pension limit.

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2011).  Effective December 1, 2006, the maximum annual rate of improved pension for permanent and total disability for a Veteran with one dependent was $14,313.  The maximum annual rate was increased to $14,643, effective December 1, 2007; $15,493, effective December 1, 2008; and $16,051, effective December 1, 2011.  Veterans Benefits Administration Manual M21-1, Part I, Appendix B.

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 (2011).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1) (2011).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3) (2011).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2011).  The Veteran's annual income includes the annual income of the Veteran, his dependant spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4) (2011).

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272 (2011).  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272 (2011).  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable maximum annual pension rate and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g) (2011).

The evidence shows that the Veteran has been in receipt of SSA benefits since November 2003.  Therefore, the Board must take those monthly SSA payments into account when calculating the Veteran's countable annual income.  The evidence of record shows that, beginning December 1, 2006, the Veteran received monthly payments of $764.50 from SSA.  Based on that figure, the Veteran's annual income before deductions was $9,174.00.  In addition, the evidence of record shows that, beginning December 1, 2006, the Veteran's dependent spouse received annual Social Security income of $8,316.00.  In addition, in a September 2006 application for benefits, the Veteran reported that his spouse had annual gross wages and salary totaling $16,640.00.  Accordingly, the Veteran's total countable annual income was $34,130.00 for the year beginning December 1, 2006.

In the September 2006 application for benefits, the Veteran reported that he had paid $360.00 in medical expenses in 2006.  Medical expenses are only excluded from countable income for the purpose of determining entitlement to improved pension if they are in excess of five percent of the MAPR.  38 C.F.R. § 3.272 (2011).  At the time the Veteran applied for improved pension, five percent of the MAPR was $715.65.  Accordingly, the Veteran's reported medical expenses in 2006 do not qualify for exclusion from his countable income.  38 C.F.R. § 3.272 (2011).  In April 2009, the Veteran reported that he did not have any medical expenses.

The Veteran's total countable income of $34,130.00 exceeds the applicable MAPR of $14,313, and all MAPR adjustments which have occurred throughout the period on appeal.  Therefore, the Board finds that the Veteran's total countable annual income has exceeded the MAPR from December 1, 2006, to the present.  There has been no evidence of record to show that the Veteran's or his spouse's SSA income has changed or reduced.  Furthermore, even were the spouse's earned income to reduce, the combine SSA income exceeds the MAPR without addition of the earned income.

The Veteran's representative claims that the Veteran's SSA income should be considered welfare for pension purposes, as he was receiving Supplemental Security Income (SSI), not Social Security Disability income.  The April 2007 SSA data form of record does not clearly indicate whether the Veteran's SSA income is under the SSI program or another program.  However, in the September 2006 application for benefits, the Veteran specifically stated that he received "Social Security" income, but did not receive SSI/Public Assistance income.  Accordingly, the preponderance of the evidence of record shows that the Veteran's income was not from the SSI program.  In any case, the Veteran's spouse is reported to have annual gross wages and salary totaling $16,640.00.  This amount, by itself, exceeds the MAPR for every year from December 1, 2006, to the present.  Accordingly, regardless of whether the Veteran's SSA income qualifies as welfare, his total countable income exceeds the applicable MAPR throughout the entire period on appeal.  However, the SSA income would not qualify as welfare regardless of whether received as disability income or retirement income.

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, the Board finds that the preponderance of the evidence is against the claim that the Veteran's income was not excessive for improved pension purposes, and entitlement to payment of improved pension benefits is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The Veteran's family income is excessive for nonservice-connected disability pension benefits, and his appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


